     Case 2:18-cv-07347-R-JC Document 83 Filed 08/22/19 Page 1 of 2 Page ID #:2925



1
2
                                                                       DENIED
                                                            BY ORDER OF THE COURT
3                                                                WITHOUT PREJUDICE
4                                                                    RGK 08-22-19
5
6
7
8
9                               UNITED STATES DISTRICT COURT

10                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

11
12                                                             Case No. 2:18-cv-07347-R-JC
      CITY OF LOS ANGELES,
13
            Plaintiff,                                         ORDER DENYING WITHOUT
14                                                             PREJUDICE STIPULATION
15          v.                                                 SETTING BRIEFING SCHEDULE
                                                               AND HEARING DATE ON CROSS-
16    WILLIAM P. BARR, Attorney General of                     MOTIONS FOR PARTIAL
17    the United States, et al.,                               SUMMARY JUDGMENT AND
                                                               GRANTING EXTENSIONS ON
18          Defendants.                                        PAGE LIMITATIONS
19
20
21         On August 16, 2019, the parties submitted a stipulation and request that this Court
22   set the briefing schedule and hearing date, and extend certain page limitations, for the
23   parties’ forthcoming cross-motions for partial summary judgment on the City of Los
24   Angeles’ (“City”) claims regarding the Fiscal Year (“FY”) 2018 Gang Suppression
25   Planning Grants Program (“Gang Suppression program”). Having considered the parties’
26   stipulation and request, and for good cause shown, the Court hereby GRANTS the
27   parties’ proposed briefing schedule and page limit extensions.
28         Accordingly, IT IS HEREBY ORDERED as follows:

                                                        1
         ORDER DENYING STIPULATION SETTING BRIEFING SCHEDULE AND HEARING DATE ON CROSS-MOTIONS FOR PARTIAL
                          SUMMARY JUDGMENT AND GRANTING EXTENSIONS ON PAGE LIMITATIONS
     Case 2:18-cv-07347-R-JC Document 83 Filed 08/22/19 Page 2 of 2 Page ID #:2926



1          Defendants’ Consolidated Opposition to the City’s Motion for Partial Summary
2    Judgment and Cross-Motion for Partial Summary Judgment shall be filed no later than 30
3    days following service of the City’s Motion for Partial Summary Judgment.
4          The City’s Consolidated Opposition to Defendants’ Cross-Motion for Partial
5    Summary Judgment and Reply in Support of the City’s Motion for Partial Summary
6    Judgment shall be due 21 days following service of Defendants’ Consolidated Opposition
7    and Cross-Motion.
8          Defendants’ Reply in Support of their Cross-Motion for Partial Summary
9    Judgment shall be due 14 days following service of the City’s Consolidated Opposition
10   and Reply.
11         A hearing date shall be set on a Monday at least 14 days thereafter, specifically on
12   _________________.
13         Further, the requested page limit modifications are hereby adopted. The parties’
14   forthcoming briefs shall be subject to the page limitations set forth below,
15   notwithstanding any contrary Local Rule or standing order of this Court.
16    Briefs                                                           Page Limit
      Memorandum in Support of City’s Motion for Partial Summary 20 pages
17    Judgment
18    Defendants’ Consolidated Memorandum in Opposition to             35 pages
      City’s Motion for Partial Summary Judgment and in Support of
19    Defendants’ Cross-Motion for Partial Summary Judgment
20    City’s Consolidated Memorandum in Opposition to                  30 pages
      Defendants’ Cross-Motion and Reply in Support of City’s
21    Motion
22    Defendants’ Reply                                                15 pages
23
           IT IS SO ORDERED.
24
25
                                                                  DENIED
                                                      BY ORDER OF THE COURT
26   Dated: August 22, 2019                          ____WITHOUT PREJUDICE_____
27                                                       HON. R. GARY KLAUSNER
                                                         U.S. District Judge
28
                                                        2
         ORDER DENYING STIPULATION SETTING BRIEFING SCHEDULE AND HEARING DATE ON CROSS-MOTIONS FOR PARTIAL
                          SUMMARY JUDGMENT AND GRANTING EXTENSIONS ON PAGE LIMITATIONS
